DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 08/10/2021 and 10/07/2021 have been entered.  The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 21-33 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a semiconductor memory device comprising: a memory cell array including a plurality of row blocks, wherein each of the plurality of row blocks is connected to a word-line and includes a plurality of segments including at least one dynamic memory cell; a row decoder configured to receive a row address corresponding to a first word-line connected to a first row block of the plurality of row blocks and, in response to the row address, activate the first word-line and a second word-line connected to a second row block of the plurality of row blocks based on first fuse information indicating that the second row block is mapped to the first row block; and a column decoder configured to receive a column address corresponding to a bit-line connected to a first segment of the first row block and a second segment of the second row block and, in response to the column address, access the second segment connected to the activated second word-line based on second fuse information indicating that the first segment is repaired.  The prior art of record also fails to teach or suggest a semiconductor memory device comprising: a memory cell array including a plurality of row blocks, wherein each of the plurality of row blocks is connected to a word-line and includes a plurality of segments including at least one dynamic memory cell; a row decoder configured to receive a row address corresponding to a first word-line connected to a first row block of the plurality of row blocks and, in response to the row address, activate the first word-line and a second word-line connected to a second row block of the plurality of row blocks based on first fuse information indicating that the second row block is a slave row block of the first row block; a column decoder configured to receive a column address corresponding to a bit-line connected to a first segment of the first row block and a second segment of the second row block and, in response to the column address, access the second segment connected to the activated second word-line based on second fuse information indicating that the first segment is repaired; and a peripheral circuit configured to control the row decoder and the column decoder based on a command and an address received from an outside, the address including the row address and the column address.  The prior art of record also fails to teach or suggest a method of operating a semiconductor memory device, wherein the semiconductor memory device includes a memory cell array with a plurality of row blocks, wherein each of the plurality of row blocks is connected to a word-line and includes a plurality of segments including at least one dynamic memory cell, the method comprising: receiving a row address corresponding to a first word-line connected to a first row block of the plurality of row blocks; activating, in response to the row address, the first word-line and a second word-line connected to a second row block of the plurality of row blocks based on first fuse information indicating that the second row block is mapped to the first row block; receiving a column address corresponding to a bit-line connected to a first segment of the first row block and a second segment of the second row block; and accessing, in response to the column address, the second segment connected to the activated second word-line based on second fuse information indicating that the first segment is repaired.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose circuits and methods for repairing defective columns of memory cells in row blocks based on fuse information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/03/2022

/SON L MAI/Primary Examiner, Art Unit 2827